                         Case 2:18-cv-01959-RFB-VCF Document 19 Filed 04/18/19 Page 1 of 2



                         Phillip C. Thompson
                     1   Nevada State Bar No. 12114
                         JACKSON LEWIS P.C.
                     2   3800 Howard Hughes Pkwy, Suite 600
                         Las Vegas, Nevada 89169
                     3   Tel: (702) 921-2460
                         Email: Elayna.youchah@jacksonlewis.com
                     4   Email: Phillip.thompson@jacksonlewis.com
                         Attorneys for Defendant
                     5   Dignity Health
                     6
                     7                                     UNITED STATES DISTRICT COURT
                     8                                         DISTRICT OF NEVADA
                     9     TANISHA R. MANUEL, an individual,                   Case No. 2:18-cv-01959-RFB-VCF
                10                            Plaintiff,
                11                    vs.                                      STIPULATION AND ORDER TO
                                                                               EXTEND DEADLINE TO FILE
                12         DIGNITY HEALTH, a foreign corporation,              STIPULATION OF DISMISSAL
                           Does I-X and Roes I-X
                13
                                              Defendant.
                14
                15
                                 Plaintiff Tanisha R. Manuel (“Plaintiff”) and Defendant Dignity Health (“Defendant”), by
                16
                         and through their respective counsel, respectfully request that the Court extend the deadline for the
                17
                         parties to file a stipulation of dismissal (EFC No. 18) by two weeks, until May 2, 2019. In support
                18
                         of this request, the parties state as follows:
                19
                                 1.         The parties reached a resolution of this matter at the Early Neutral Evaluation
                20
                         session on March 14, 2019.
                21
                                 2.         On March 18, 2019, Defendant sent a proposed settlement agreement and release
                22
                         reflecting the resolution requesting IRS W-9 forms from Plaintiff as required by the agreement.
                23
                                 3.         On March 19, 2019, Plaintiff responded with proposed changes to the agreement,
                24
                         but did not provide the required W-9 forms.
                25
                                 4.         Plaintiff’s counsel became sick and was out of the office for several days during
                26
                         which time Defense Counsel attempted to reach Plaintiff’s counsel via email and telephone on
                27
                         several occasions, finally providing discussion points in writing to Plaintiff’s counsel and again
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:18-cv-01959-RFB-VCF Document 19 Filed 04/18/19 Page 2 of 2




                     1   requesting a response.

                     2          5.      When Plaintiff’s counsel returned to the office, a call was scheduled on March 27,

                     3   2019, at which time the parties discussed the agreement. Following the call, Defense Counsel sent

                     4   a revised agreement to Plaintiff’s counsel pursuant to the parties’ discussion.

                     5          6.      On April 5, 2019, Plaintiff’s counsel provided a copy of the signature page of the

                     6   settlement agreement signed by Plaintiff. However, Defendant’s Counsel believed the signature

                     7   page did not match the signature page of the revised version of the agreement.

                     8          7.      On April 10, 2019, Plaintiff’s counsel provided the W-9 forms.

                     9          8.      On April 15, 2019, Plaintiff’s counsel explained that the content of the agreement

                10       signed by Plaintiff was identical to the version sent by Defendant, but that a formatting issue caused

                11       a difference in page length.

                12              Because Defendant did not receive W-9 forms until April 10, 2019, and the parties did not

                13       resolve the discrepancy in the signature pages until April 15, 2019, settlement could not be

                14       completed by April 18, 2019. Accordingly, the parties respectfully request that the Court extend

                15       the deadline for the parties to file a stipulation of dismissal by two weeks, until May 2, 2019.

                16              Dated this 18th day of April, 2019.

                17       NELSON LAW                                            JACKSON LEWIS P.C.
                18       /s/ Sharon L. Nelson                                  /s/ Phillip C. Thompson
                         Sharon L. Nelson, Bar No. 6433                        Phjllip C. Thompson,
                19       5940 S. Rainbow Blvd.                                 Bar No. 12114
                         Las Vegas, Nevada 89118                               3800 Howard Hughes Parkway, Suite 600
                20                                                             Las Vegas, Nevada 89169
                         Attorneys for Plaintiff                               Attorneys for Defendant
                21       Tanisha Manuel                                        Dignity Health
                22
                                                                      ORDER
                23
                24              IT IS HEREBY ORDERED that the deadline for the parties to file a stipulation of
                25       dismissal is extended to and including Thursday, May 2, 2019.
                26              Dated this 18th day of April, 2019.
                27
                28                                                             District/U.S. Magistrate Judge
Jackson Lewis P.C.                                                         2
    Las Vegas
